          Case 3:20-cv-08107-DGC Document 46 Filed 05/18/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ryan William Welch,                             NO. CV-20-08107-PCT-DGC (MHB)
10                  Plaintiff,
                                                    JUDGMENT OF DISMISSAL IN A
11   v.
                                                    CIVIL CASE
12   Unknown Maxson, et al.,
13                  Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.

17            IT IS ORDERED AND ADJUDGED that, pursuant to the Court’s Order filed
18   May 18, 2021, this action is dismissed without prejudice pursuant to Rule 4(b) for failure

19   to prosecute and failure to comply with the Court’s Orders.

20                                            Debra D. Lucas
                                              District Court Executive/Clerk of Court
21
22   May 18, 2021
                                              s/ L. Dixon
23                                      By    Deputy Clerk
24
25
26
27
28
